DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to the RCE filed 04/30/2021.
Claims 1-18 are currently pending.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Creswell (US 2013/0311205 A1) teaches at least a system, comprising; receive electronically, from a healthcare provider computer configured remotely from the apparatus, via an electronic health records (EHR) intermediary configured to aggregate healthcare transactions originating from a plurality of healthcare provider computers and one or more pharmacy claims processor computers, a prescription benefit check request comprising at least one of patient data, a service identifier, an identifier for a prescribed medication, or one or more prescriber data (See, for example, Creswell: abstract and at least ¶¶ [0015]-[0018]).
The next closest prior art is Pinsonneault (US 2015/0269695 A1) teaches in response to identifying the matching pharmacy billing response communicated via Pinsonneault: at least ¶¶ [0026]-[0033]).
The prior art does not teach and/or suggest, inter alia, herein: in response to receiving the prescription benefit check request, monitor network traffic communicated via at least one network comprising one or more communication channels associated with the EHR intermediary to determine that a pharmacy billing request, in a format in accordance with any standard of the set of two or more standards and corresponding to the prescription benefit check request has been submitted to a pharmacy claims processor by matching at least one of the one or more prescriber data, the patient data or the service identifier stored on the at least one memory in association with the prescription benefit check request to that of a matching pharmacy billing response communicated over the network, as recited in independent claim 1 and similarly in claim 7 and 13. In regards to the 101 rejection, the amended claims have demonstrated significantly more in a manner to move forward prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQEETH whose telephone number is (571) 272-5442  The examiner can normally be reached on M-F 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M./Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686